Title: To George Washington from Col. William Heth, 26 July 1779 [letter not found]
From: Heth, William
To: Washington, George

Letter not found: from Col. William Heth, 26 July 1779. GW wrote Brig. Gen. William Woodford on 31 Aug.: “I have recd a letter of the 26 July from Colo. Heth in which he says ‘I beg for permission either to return to my Regt or go on and join Genl Lincoln. I have wrote a confidential letter to Genl Woodford who will give my Reasons for such an extraordinary application’” (DLC:GW).